Citation Nr: 1432757	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for appendicitis/appendectomy. 

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to June 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2009 rating decisions by the St. Petersburg, Florida and Portland, Oregon Department of Veterans Affairs (VA) Regional Offices (ROs). 

In July 2013, the Board denied entitlement to service connection for a rib disability and a left shoulder disability.  At that time, the Board also remanded the claims of service connection for a low back disability, appendicitis/appendectomy and headaches to the agency of original jurisdiction (AOJ) for additional development.

Additional VA treatment records were associated with the claims file subsequent to the most recent supplemental statement of the case issued in September 2013.  A remand to the AOJ for another supplemental statement of the case is not required because the evidence is cumulative of evidence previously of record concerning the issues at hand and is not pertinent to the outcome of the case.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

The Board notes the Veteran filed a VA Form 21-526EZ, Fully Developed Claim, in March 2014 for the issues of entitlement to service connection for a left ankle disorder, residuals of a left hand injury, a bilateral knee disorder, and a heart disorder.  Additionally, the VA Form 21-526EZ raised the issue of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a rib disability and a left shoulder disability.  However, as these issues have been raised by the record, but have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  During service the Veteran was involved in a motor vehicle accident (MVA) in May 2004. 

2.  A preponderance of the evidence is against a finding that any current low back disability is related to the Veteran's service or to any event or injury therein.

3.  A preponderance of the evidence is against a finding that any current residuals of appendicitis or an appendectomy is related to the Veteran's service or to any event or injury therein.

4.  A preponderance of the evidence is against a finding that any headaches are related to the Veteran's service or to any event or injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for residuals of appendicitis or an appendectomy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, October 2006 and July 2009 letters provided notice to the Veteran of what information and evidence was needed to substantiate his claims for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised him of the evidence needed to establish a disability rating and effective date for the claim on appeal.  

VA has made reasonable efforts to obtain records relevant to the claims adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, and private and VA treatment records.  More recent VA treatment records were obtained pursuant to the Board's July 2013 remand.  The Veteran has not identified any additional relevant and outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in March 2007, May 2010, and August 2013, in connection with his claims.  The August 2013 examinations were conducted pursuant to the Board's July 2013 remand.  The examinations and opinions as a whole are sufficient for deciding the claims.

In obtaining the August 2013 examinations, and additional VA treatment records, the Board finds there has been substantial compliance with the Board's July 2013 remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

The Veteran contends that he suffers from low back pain, headaches and required an appendectomy as a result of his military service.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board also is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability 

Concerning specifically his low back, the Veteran alleges that this disability is related to a May 2004 MVA during active service.  He believes that his low back disability, described as pain on motion, is related to the accident, and alleges that he has been symptomatic since the accident.

The STRs show that, in September 2001, the Veteran complained of upper back pain.  He denied a history of traumatic falls.  On physical examination, there was mild increased muscle tone of the upper thoracic region with good range of motion.  The assessment was muscle strain.  In September 2004, the Veteran complained of low back pain for two days.  He denied recent trauma.  The diagnosis was mid-back muscle spasm. 

The Veteran was initially examined in connection with the claim in March 2007.  At that time, it was noted the Veteran was treated for back pain in 2001, 2002 and 2004.  The Veteran reported his duties during service including being a painter aboard a ship which caused back pain.  He further contended that the motor vehicle accident in 2004 exacerbated his back condition.  On physical examination, the cervical and thoracic spine was normal.  The diagnosis was resolved low back strain with no objective evidence of focal abnormality at the spine.  No nexus opinion was provided. 

VA treatment records throughout the course of this appeal note the Veteran's complaints of pain in his low back.  A November 2006 VA treatment record noted complaints of back pain lasting 2 to 3 days.  A May 2007 VA treatment record, as well as subsequent treatment records, notes the Veteran's report of low back pain that started after the May 2004 MVA.  The assessment included low back pain.  

Also of record are private treatment records showing the Veteran's complaints of back pain in May 2004, following a MVA.  However, a May 2004 x-ray of the thoracic spine was normal.  These complaints continued through February 2009, when it was again noted the Veteran's back was normal.  Regardless, neither these private nor VA treatment records provided a nexus opinion concerning whether the claimed back disability may be attributable to his military service.  

The Veteran was reexamined in May 2010.  During this VA examination, after a review of the claims file, the examiner noted he was unable to connect the Veteran's complaint of low back pain during service to the 2004 MVA in service.  However, the examiner did not address the in-service notation of low back pain in September 2004.  Therefore, the Board found that this opinion was inadequate as to this aspect of the claim.  

In compliance with the July 2013 remand directives, the Veteran was reexamined in August 2013.  Following a review of the claims file, including noting the September 2004 in-service complaints of low back pain, and in-person examination of the Veteran, the VA examiner provided a diagnosis of lumbar strain beginning in 2004, per the Veteran's history.  As to whether this disorder is attributable to the Veteran's military service, to include the 2004 MVA, the VA examiner concluded it is less likely than not that the claimed disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner determined that there was no indication of a chronic low back condition during military service and the documentation of the 2004 accident does not show a low back injury.   

The Board notes that the Veteran asserts his low back strain is due to his military service, and specifically, to the 2004 MVA in service.  However, as the August 2013 examiner noted, there is no documentation that he suffered a back injury, and not just complaints of pain, during service.  In fact, the only evidence in support of the Veteran's claim that he suffers a back disorder that is the result of his military service is his own opinion.  The Board notes that the Veteran is competent to describe the symptoms associated with a back disorder, such as pain.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of his claimed disorder in this instance.  See Jandreau, 492 F.3d at 1376-77.  Whether the Veteran's current low back symptoms are related to his in-service symptoms is a complex medical question.  As such, the Board finds that the Veteran's lay opinion and statements as to the onset of his low back pain are outweighed by the assessment offered by the VA examiner, who examined him, reviewed his medical history, performed testing and offered a rationale in support of his assessment.  

In summary, the competent medical evidence of record reflects that it is less likely as not that the Veteran's current low back disability is related to his military service, to include the 2004 MVA.  The Board finds this evidence weighs against the Veteran's lay evidence in favor of the claim.  Because the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

Regarding the Veteran's claim of service connection for headaches, he states he began suffering from headaches following the 2004 MVA.  He also reports that he fell and hit his head, resulting in a loss of consciousness, in 2004.  

The Veteran's STRs show complaints of headaches, nausea, and vomiting in December 2002.  The Veteran was subsequently diagnosed with gastritis.  There is no record of the Veteran receiving treatment for a fall resulting in a loss of consciousness at any point during his military service.  The Veteran's June 2005 separation examination report reflects that he denied suffering any injury or illness on active duty for which he did not seek treatment, and he indicated he had no concern about his health.

Following service, the Veteran first reported suffering from headaches in March 2007, lasting for 3 months or longer.  Thereafter, a May 2007 Traumatic Brain Injury (TBI) screen noted the Veteran's report that he fell during service and lost consciousness.  However, no diagnosis was provided of headaches or any other disorder pertaining to his head.  

A September 2007 Tuality Community Hospital report noted the Veteran's allegation that his headaches were due to falling and hitting his head (with loss of consciousness) during service.  A subsequent February 2009 CT scan was normal.  

Thereafter, during the November 2008 informal conference report, the Veteran again reported that while aboard the USS Kitty Hawk, he was on watch and fainted, hitting his head when he fell. 

The Veteran was first examined in May 2010 in connection with this claim.  During the May 2010 VA examination, the VA examiner opined that it was less likely than not the Veteran's migraines were related to the May 2004 motor vehicle accident, finding that they were not problematic until 2009 when he first sought medical attention, and it was very unlikely that residuals from the motor vehicle accident would present themselves in that way five years after the accident.  However, as the VA examiner did not provide an opinion concerning the Veteran's report that he hit his head during service, also in 2004, the Board determined that that this examination was inadequate.  

In August 2013, the Veteran was again reexamined to determine the nature and etiology of his diagnosed migraines disorder.  The VA examiner stated there was no objective evidence of headaches in close proximity the Veteran's claimed head injury, making head injury as a causal factor less likely than not.  Further, records from the 2004 MVA show no evidence of a head injury or loss of consciousness or concussion.  The August 2013 VA examiner also note the May 2010 examiner's statement that the Veteran did not have any objective evidence of headaches until 2009.  This VA examiner indicated that mental health problems and stress were likely to be contributing to headaches in 2009.  Further, it was not until the TBI screen that the Veteran reported suffering from headaches due to the 2004 MVA.  The examiner stated he has no reason to doubt the Veteran's recall, however, it does not substitute for the lack of objective documentation of headaches in the medical record.  

The Board finds the August 2013 medical opinion is probative and is supported by sufficient rationale.  There are no contrary opinions of record.  

The Veteran maintains that his headaches are due to his military service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of headaches falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question, neurological in nature.  Id.

The Board finds that the Veteran's lay opinion and statements as to the onset of his headaches are insufficient to substantiate the claim.  There are inconsistent statements as to the onset of the headaches, but in any case, the August 2013 VA examiner's expert opinion is that the current headaches are not related to service even when the Veteran's statements are taken as credible.  This opinion, which takes into account the history, is based on a review of the claims file and an examination, is supported by a persuasive explanation.  For this claim, the Board also finds that this evidence weighs against the Veteran's lay evidence in favor of the claim.  Because the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Appendix Disability 

Regarding the claim of service connection for appendicitis/appendectomy, the Board notes that the Veteran's STRs show complaints of abdominal pain with tenderness to palpitation in January 2002.  In December 2002, he again presented with headaches, nausea, and vomiting, and he was diagnosed with gastritis.  The assessments were gastritis and rule out appendicitis.  In January 2004, the Veteran complained of stomach pain; the assessment was unresolving/slowly resolving UGE (meaning being unclear).  In May 2004, the Veteran complained of abdominal pain; the assessment was upper gastrointestinal bleeding. 

VA treatment records dated in March 2007 shows the Veteran denied any gastrointestinal symptoms.  At his March 2007 VA examination for gastritis, there was no indication the Veteran suffered from appendicitis.  Further, there was no indication the Veteran's gastritis, noted to have resolved, may have caused any other gastric disorders.  

Post-service private treatment records show that, in June 2008, the Veteran was diagnosed with acute gastroenteritis with the vomiting of blood.  In November 2008, the Veteran was seen for complaints of right lower quadrant pain.  The diagnosis was acute appendicitis.  He subsequently underwent a laparoscopic appendectomy in November 2008.  

In his January 2010 notice of disagreement, the Veteran contended that his appendectomy was due to his complaints of abdominal pain during service and should have been investigated as a possible appendix flare-up.  The Board notes that service connection for gastritis was previously denied and that the Veteran has not expressed disagreement with that decision.  

In August 2013, the Veteran was scheduled for a VA examination to determine the nature and etiology of his appendicitis and 2008 appendectomy.  Following a review of the claims file and a physical examination of the Veteran, the examiner determined that it was less likely than not he claimed condition was incurred in or caused by the Veteran's military service.  As rationale for his opinion, the examiner noted that the diagnosis of abdominal pains in service were gastritis and not related to the intestines or appendix.  Further, the appendectomy occurred 3 years after discharge from active duty, which makes it less likely than not that the in-service abdominal pains were directly related to appendix problems in 2008.  The examiner noted that acute appendicitis is a condition which develops over a period hours to days, not years.  Concerning the Veteran's appendectomy, the examiner noted that his appendix was normal at the time of the surgery.  The etiology of the abdominal pains related to the acute episode which led to the appendectomy remains unclear, but pain did resolve following recovery from his surgery.  

The Board finds the August 2013 medical opinion is probative and is supported by sufficient rationale.  There are no contrary opinions of record.  

The Veteran maintains that his appendicitis and resulting appendectomy were due to his military service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of appendicitis falls outside the realm of knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question, as it involves an intimate understanding of the gastrointestinal system.  Id.  

Although it may be intuitive to a lay person that appendicitis and removal of the appendix may be related to similar, earlier abdominal complaints, the VA examiner answered the question that this is not the case.  The examiner explained in the expert medical opinion that the prelude to appendicitis is hours or days, which, given the time period of the Veteran's appendicitis, takes the current disability outside of his periods of service.  This explanation is persuasive as it finds support in the record and is based on medical knowledge relevant to the claim.  For this claim, the Board finds that the preponderance of the evidence is against the claim; thus, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for headaches is denied.  

Service connection for appendicitis/ appendectomy is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


